DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 10, 2021 has been entered.
Claim Objections
Claims 35 and 38 are objected to because of the following informalities:  
Regarding claim 35, the feature of “wherein the oblique surface extends oblique to a lateral axis of a patient body, the lateral axis extending parallel to the longitudinal axis” is recited twice.  
Regarding claim 38, in the second-to-last paragraph, “rotatably” should be “rotatable” (third line of the paragraph) and “the opening” should be “the openings” (last line of the paragraph).  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-29 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2014/0277497 (Bennett) in view of U.S. Patent Application Publication No. 2009/0306779 (Ahn), U.S. Patent Application Publication No. 2012/0215313 (Saidha), and U.S. Patent Application Publication No. 2015/0025635 (Laubert).
		Regarding claim 21, Bennett discloses a spinal implant comprising: an implant body (10) extending along a transverse axis (M) between an anterior surface and a posterior surface (see marked-up Fig. 2 below), the implant body defining a longitudinal axis extending perpendicular to the transverse axis (see marked-up Fig. 2 below), the implant body further including an oblique surface extending oblique to the axes (see marked-up Fig. 2), the oblique surface having a first end connected the anterior surface and a second end connected to the posterior surface (see marked-up Fig. 2 below), the oblique surface defining at least one screw hole (18) extending oblique to the longitudinal axis (see marked-up Fig. 2 below), the anterior surface and the posterior surface each extending from a first vertebral engaging surface (42/62) to an opposite second vertebral engaging surface (44/64), the second vertebral engaging surface being fixed relative to the first vertebral engaging surface (implant not disclosed as expandable or otherwise allowing first and second vertebral engaging surfaces to move relative to each other), the implant body including an opening (16) extending through the vertebral engaging surfaces, wherein the oblique surface extends oblique to a lateral axis of a patient body, the lateral axis extending parallel to the longitudinal axis (see marked-up Fig. 2 below; since the oblique surface is oblique to the longitudinal axis, it will be oblique to a lateral axis that is parallel to the longitudinal axis). 

    PNG
    media_image1.png
    734
    871
    media_image1.png
    Greyscale

		Bennett appears to disclose the anterior and posterior surfaces being curved as the implant 10 is disclosed as being comprised of curved U-shape or C-shaped portions 12 and 14 (see paragraphs [0030] and [0033]), though it is unclear whether these surfaces are continuously curved.  However, Ahn discloses an interbody fusion implant (100) wherein a body of the implant is disclosed as having an oval or circular shape such that the implant is continuously curved and avoids having corners that could impinge or damage tissue during insertion of the implant (see Fig. 1 and paragraph [0039]).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to have the anterior and posterior surfaces of the implant of Bennett be continuously curved in order to prevent the implant from having corners that could impinge or damage tissue during insertion of the implant (see Ahn, paragraph [0039]).  
		Bennett fails to disclose the implant body being monolithic, but does suggest the spacer 12 and plate 14 may be connected together in any suitable manner known in the art (see paragraph [0036]).  Additionally, Saidha discloses an intervertebral cage (44) 
		Bennett fails to disclose a plate removably coupled to the oblique surface.  However, Laubert discloses an implant body (10) wherein an exposed surface of the implant body includes openings (11x/11y) for receiving fasteners and a plate (20) removably coupled to the exposed surface of the implant body (see Abstract and Fig. 1).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the implant body of Bennett to include a plate removably coupled to the exposed, oblique surface of the implant body as suggested by Laubert in order to further secure the implant body in position and prevent back-out and/or movement of the implant body (see Laubert, paragraph [0004]).  
		Regarding claim 22, Bennett discloses wherein the at least one screw hole defines a screw hole (18) extending at an oblique angle relative to the lateral axis (see marked-up Fig. 2 above). 
		Regarding claim 23, Bennett discloses wherein the oblique angle is oriented approximately 0 to 45 degrees relative to the lateral axis (see paragraph [0043] and Fig. 
 		Regarding claim 24, Bennett discloses that the screw holes may be oriented at various angles (see paragraph [0044]), and it would have been prima facie obvious to make a screw hole 18 at an angle of approximately 15 to 30 degrees as it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
		Regarding claims 25-27, Bennett discloses wherein: the at least one screw hole defines a first screw hole and a second screw hole (Bennett discloses multiple screw holes 18, see Figs. 1 and 2, e.g.), the second screw hole being spaced apart from the first screw hole (see Figs. 1 and 3), the first and second screw holes extending at first and second oblique angles relative to the lateral axis (see marked-up Fig. 2 above), the first and second oblique angles are each oriented approximately 0 to 45 degrees relative to the lateral axis (see paragraph [0043] and Fig. 2; screw hole 18 is at about a 45 degree to a transverse axis M, which means each hole 18 is at about a 45 degree angle relative to a lateral axis parallel to a longitudinal axis, since the lateral and longitudinal axes are at a 90 degree angle relative to the transverse axis M as outlined in claim 38 above).  Additionally, Bennett suggests that the screw holes may be oriented at various angles (see paragraph [0044]), and it would have been prima facie obvious to make two screw holes 18 at an angle of approximately 15 to 30 degrees as it has been In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
		Regarding claims 28 and 29, Bennett discloses a third screw hole (see three screw holes 18 in Figs. 1 and 2), and suggests any suitable number and configuration of screws and screw holes may be used (see paragraph [0045]).  Additionally, Bennett suggests wherein all screw holes (18) extend at an oblique angle relative to the lateral axis (see marked-up Fig. 2 above).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the implant of Bennett to have four oblique screws holes, with two screws holes positioned between two other screw holes, as such it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).   
Claims 32 and 35-37 are rejected under 35 U.S.C. 103 as being unpatentable over Bennett in view of Ahn, Saidha, and Laubert and further in view of U.S. Patent Application Publication No. 2011/0054616 (Kamran).
		Regarding claim 32, Bennett fails to disclose wherein the implant body has a thickness measured between the first vertebral engaging surface and the second vertebral engaging surface, the thickness being equivalent over an entire length and an entire width of the implant body.  However, Kamran discloses interbody fusion implant (10/11) having first and second vertebral engaging surfaces (16/18), wherein a thickness measured between these vertebral engaging surfaces is equivalent over an entire length and width of the implant body (constant body height, see paragraph 
		Regarding claim 35, Bennett discloses a spinal implant comprising: an implant body (10) extending along a transverse axis (M) between an anterior surface and a posterior surface (see marked-up Fig. 2 above), the anterior surface and the posterior surface each extending from a first vertebral engaging surface (42/62) to an opposite second vertebral engaging surface (44/64), the second vertebral engaging surface being fixed relative to the first vertebral engaging surface (implant not disclosed as expandable or otherwise allowing first and second vertebral engaging surfaces to move relative to each other), the implant body including an opening (16) extending through the vertebral engaging surfaces, the implant body defining a longitudinal axis extending perpendicular to the transverse axis (see marked-up Fig. 2 above), the implant body further including an oblique surface extending oblique to the axes (see marked-up Fig. 2 above), the oblique surface having a first end connected the anterior surface and a second end connected to the posterior surface (see marked-up Fig. 2 above), the oblique surface defining at least one screw hole (18) extending oblique to the longitudinal axis through at least one of the vertebral engaging surfaces (holes 18 extend through top and bottom surfaces of implant 10, see Figs. 2-4 and paragraph [0045]), wherein the oblique surface extends oblique to a lateral axis of a patient body, 
		Bennett appears to disclose the anterior and posterior surfaces being curved as the implant 10 is disclosed as being comprised of curved U-shape or C-shaped portions 12 and 14 (see paragraphs [0030] and [0033]), though it is unclear whether these surfaces are continuously curved.  However, Ahn discloses an interbody fusion implant (100) wherein a body of the implant is disclosed as having an oval or circular shape such that the implant is continuously curved and avoids having corners that could impinge or damage tissue during insertion of the implant (see Fig. 1 and paragraph [0039]).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to have the anterior and posterior surfaces of the implant of Bennett be continuously curved in order to prevent the implant from having corners that could impinge or damage tissue during insertion of the implant (see Ahn, paragraph [0039]).  
		Bennett fails to disclose the implant body being monolithic, but does suggest the spacer 12 and plate 14 may be connected together in any suitable manner known in the art (see paragraph [0036]).  Additionally, Saidha discloses an intervertebral cage (44) and plate (40) that are connected together either via separate pieces attachable together or as an integrally formed, monolithic piece (see paragraph [0032]).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the implant body of Bennett to be monolithic, as Bennett suggests the spacer 12 and plate 14 that comprise the implant body of Bennett 
		Bennett fails to disclose a plate removably coupled to the oblique surface, the plate comprising a plurality of spaced apart openings each configured for disposal of a bone screw.  However, Laubert discloses an implant body (10) wherein an exposed surface of the implant body includes openings (11x/11y) for receiving fasteners and a plate (20) removably coupled to the exposed surface of the implant body (see Abstract and Fig. 1), the plate comprising a plurality of spaced apart openings (22a/22b) each configured for disposal of a bone screw (see paragraph [0035]).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the implant body of Bennett to include a plate removably coupled to the exposed, oblique surface of the implant body as suggested by Laubert in order to further secure the implant body in position and prevent back-out and/or movement of the implant body (see Laubert, paragraph [0004]).  
		Bennett fails to disclose wherein the implant body has a thickness measured between the first vertebral engaging surface and the second vertebral engaging surface, the thickness being equivalent over an entire length and an entire width of the implant body.  However, Kamran discloses interbody fusion implant (10/11) having first and second vertebral engaging surfaces (16/18), wherein a thickness measured between these vertebral engaging surfaces is equivalent over an entire length and width of the implant body (constant body height, see paragraph [0030]).  It would have been prima 
		Regarding claim 36, Bennett suggests wherein the at least one screw hole defines a screw hole (18) extending at an oblique angle relative to the lateral axis (since the oblique surface is oblique to the longitudinal axis, it will be oblique to a lateral axis that is parallel to the longitudinal axis); and the oblique angle is oriented approximately 0 to 45 degrees relative to the lateral axis (see paragraph [0043] and Fig. 2; hole 18 is at about a 45 degree to a transverse axis M, which means hole 18 is at about a 45 degree angle relative to a lateral axis parallel to a longitudinal axis, since the lateral and longitudinal axes are at a 90 degree angle relative to the transverse axis M as outlined in claim 35 above). 
		Regarding claim 37, Bennett suggests wherein: the at least one screw hole defines a first screw hole and a second screw hole (Bennett discloses multiple screw holes 18, see Figs. 1 and 2, e.g.), the second screw hole being spaced apart from the first screw hole (see Figs. 1 and 3), the first and seconds screw holes extending at first and second oblique angles relative to the lateral axis (see marked-up Fig. 2 above), the first and second oblique angles are each oriented approximately 0 to 45 degrees 
relative to the lateral axis (see paragraph [0043] and Fig. 2; screw hole 18 is at about a 45 degree to a transverse axis M, which means each hole 18 is at about a 45 degree angle relative to a lateral axis parallel to a longitudinal axis, since the lateral and In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
Claims 38-40 are rejected under 35 U.S.C. 103 as being unpatentable over Bennett in view of Ahn, Saidha, Laubert and U.S. Patent Application Publication No. 2009/0105831 (Jones).
		Regarding claim 38, Bennett discloses a spinal implant comprising: an implant body (10) extending along a transverse axis (M) between an anterior surface and a posterior surface (see marked-up Fig. 2 above), the anterior surface and the posterior surface each extending from a first vertebral engaging surface (42/62) to an opposite second vertebral engaging surface (44/64), the second vertebral engaging surface being fixed relative to the first vertebral engaging surface (implant not disclosed as expandable or otherwise allowing first and second vertebral engaging surfaces to move relative to each other), the implant body including an opening (16) extending through the vertebral engaging surfaces, the implant body defining a longitudinal axis extending perpendicular to the transverse axis (see marked-up Fig. 2 above), the longitudinal axis extending perpendicular to the transverse axis (see marked-up Fig. 2 above), the 
		Bennett appears to disclose the anterior and posterior surfaces being curved as the implant 10 is disclosed as being comprised of curved U-shape or C-shaped portions 12 and 14 (see paragraphs [0030] and [0033]), though it is unclear whether these surfaces are continuously curved.  However, Ahn discloses an interbody fusion implant (100) wherein a body of the implant is disclosed as having an oval or circular shape such that the implant is continuously curved and avoids having corners that could impinge or damage tissue during insertion of the implant (see Fig. 1 and paragraph [0039]).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to have the anterior and posterior surfaces of the implant of Bennett be continuously curved in order to prevent the implant from having corners that could impinge or damage tissue during insertion of the implant (see Ahn, paragraph [0039]).  

		Bennett fails to disclose a plate removably coupled to the oblique surface, the plate comprising a plurality of spaced apart openings each configured for disposal of a bone screw.  However, Laubert discloses an implant body (10) wherein an exposed surface of the implant body includes openings (11x/11y) for receiving fasteners and a plate (20) removably coupled to the exposed surface of the implant body (see Abstract and Fig. 1), the plate comprising a plurality of spaced apart openings (22a/22b) each configured for disposal of a bone screw (see paragraph [0035]).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the implant body of Bennett to include a plate removably coupled to the exposed, oblique surface of the implant body as suggested by Laubert in 
		Bennett and Laubert fail to suggest the plate comprising a part coupled to the plate body, the part being rotatably relative to the plate body to move the part from a first orientation in which the part overlaps the openings of the plate body and a second orientation in which the part does not overlap the openings of the plate body.  However, Jones discloses a spinal plate (70), wherein the plate comprises a part (76) coupled to the plate body, the part being rotatably relative to the plate body to move the part from a first orientation in which the part overlaps openings of the plate body and a second orientation in which the part does not overlap openings of the plate body (see Figs. 21-23 and paragraphs [0049] and [0050]).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the plate of Bennett in view of Laubert to have a rotatable part as suggested by Jones in order to prevent backout of the screws inserted through the openings of the plate (see Jones, paragraphs [0049] and [0050]).
		Regarding claim 39, Bennett discloses wherein the at least one screw hole defines a screw hole (18) extending at an oblique angle relative to the lateral axis (since the oblique surface is oblique to the longitudinal axis, it will be oblique to a lateral axis that is parallel to the longitudinal axis); and the oblique angle is oriented approximately 0 to 45 degrees relative to the lateral axis (see paragraph [0043] and Fig. 2; hole 18 is at about a 45 degree to a transverse axis M, which means hole 18 is at about a 45 degree angle relative to a lateral axis parallel to a longitudinal axis, since the lateral and 
		Regarding claim 40, Bennett discloses wherein: the at least one screw hole defines a first screw hole and a second screw hole (Bennett discloses multiple screw holes 18, see Figs. 1 and 2, e.g.), the second screw hole being spaced apart from the first screw hole (see Figs. 1 and 3), the first and seconds screw holes extending at first and second oblique angles relative to the lateral axis (see marked-up Fig. 2 above), the first and second oblique angles are each oriented approximately 0 to 45 degrees 
relative to the lateral axis (see paragraph [0043] and Fig. 2; screw hole 18 is at about a 45 degree to a transverse axis M, which means each hole 18 is at about a 45 degree angle relative to a lateral axis parallel to a longitudinal axis, since the lateral and longitudinal axes are at a 90 degree angle relative to the transverse axis M as outlined in claim 38 above).  Additionally, it would have been prima facie obvious to make each screw hole 18 at an angle oriented approximately 0 to 45 degree relative to the lateral axis as Bennett suggests the screw holes may be at various angles (see paragraph [0044]) and it would have been prima facie obvious to make each screw hole 18 at an angle of approximately 0-45 degrees as it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Response to Arguments
Applicant’s arguments with respect to claims 21-29, 32, and 35-40 have been considered but are moot in view of the new grounds of rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J PLIONIS whose telephone number is (571)270-3027.  The examiner can normally be reached on Monday - Friday, 10:00 a.m. - 6:00 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert, can be reached on 571-272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS J PLIONIS/Primary Examiner, Art Unit 3773